December 5, 1922. The opinion of the Court was delivered by
The underlying facts and the pleadings in this case are sufficiently stated in the opinion of the Chief Justice upon the former appeal. 116 S.C. 388; 108 S.E., 153.
A question was raised upon this appeal which did not arise and was not considered upon the former appeal. It is therefore not concluded thereby. It is that the alleged contract between the parties, the breach of which is made the basis of the defendant's counterclaim, is against public policy, and cannot be made the basis of a claim for damages.
The situation was this: The plaintiff owned a very large body of land in Hampton County, a portion of which he had rented to the defendant, Allen. The remainder of it was rented to other white tenants, who had in turn sublet it to colored tenants. There were some twenty or twenty five of these tenants, including the members of their families capable of doing farm work, who had rented land south of a locality designated in the testimony as "the Gaul," and were living there. The defendant in his counterclaim sets forth an alleged contract as a part of his renting contract, with the plaintiff, by which it was agreed that the labor south of "the Gaul" should not be employed by the plaintiff at all, but should be left alone for the use of the defendant, to be employed by him in gathering his crop and at times when their own crops did not demand their work; that the plaintiff violated this contract by employing said labor at times when it was greatly needed by the defendant, in consequence of which he suffered damage.
This labor was not under any kind of contract with the defendant. They were tenants of the plaintiff and masters of their own time when their own crops did not demand *Page 539 
their attention; this labor was not a matter of barter between the plaintiff and the defendant, and such a contract as is alleged was an unlawful restraint upon their individual freedom of contract, a combination between the plaintiff and defendant which manifestly is against public policy, as it forced the labor to be employed by defendant at his own price. See, as bearing some what remotely upon the particular point, but generally upon the subject, Shaw v.Fisher, 113 S.C. 287; 102 S.E., 325.
The judgment of this Court is that the judgment below be reversed, and that the case be remanded to the Circuit Court for a new trial.
MESSRS. JUSTICES FRASER and MARION concur.
MR. JUSTICE GARY dissents.